PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/136,813
Filing Date: 20 Sep 2018
Appellant(s): Apple Inc.



__________________
Thomas G. Eschweiler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/07/2022.

I.	 Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

II. Status of the claims 
	Claims 1-8, 10-17 and 19-24 are pending in the application. 
	Claims 9 and 18 are canceled.
	Claims 1-8, 10-17 and 21-23 are appealed

III.	Response to Other Items
1.	The Examiner indicated that (see page 20, section titled Allowable Subject Matter) Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
In a supplemental response filed 08/20/2021, while canceling claims 19, 20 and 24, Appellant however, amended independent claim 21 with provisionally allowable claim 24 indicated in the Final Rejection dated 03/30/2021. 
The Examiner noted that all the limitations as required in the claim objection were not amended in the current claim 21 and the scope of the current claim 21 changed.
The claims were not entered because the amendments raise new issues and the Examiner issued an advisory Action on 09/22/2021. 
While Appellant disagrees, a Supplemental Response with the same amendments was filed again on 09/27/2021, subsequent to the Notice of Appeal filed on 08/20/2021. 
In response to the amendments filed, the Examiner issued a new Advisory Action on 11/03/2021 and the amendment were not entered; the amendments raise new issues, as previously indicated. 
To illustrate the Examiner submits the following table for comparison: 
current claim 21 (that is previous claim 21 amended with limitations of now canceled claim 24).
Claim 24 (now canceled)
Previous claim 21
Current claim 21 amended with limitations of claim 24 
24. (Previously Presented) The BS of claim 21, wherein, prior to processing the messaging, the processing circuitry is configured to make an additional determination, for each measurement gap of the one or more measurement gaps, whether to employ a measurement gap based on a previous configuration.
21. (Previously Presented) A Base Station (BS), comprising: 
a memory interface; and processing circuitry configured to: 

generate configuration signaling comprising an indication of a serving frequency; 

process messaging that comprises, for that serving frequency, an indication of whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects; and 

make a determination, for each measurement gap of the one or more measurement objects, whether to employ a measurement gap in connection with that measurement object.
21. (Currently Amended) A Base Station (BS), comprising: 
a memory interface; and processing circuitry configured to: 

generate configuration signaling comprising an indication of a serving frequency; 

make a first determination, for each measurement gap of one or more measurement gaps, whether to employ a measurement gap based on a previous configuration; 

after the first determination, process messaging that comprises, for the 

make a second determination, for each measurement gap of the one or more measurement objects, whether to employ a measurement gap in connection with the one or more 


By this amendment the steps sequence is altered. In particular the “process …” step pertaining to the serving frequency (“that serving frequency”), requiring “whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects.”   The amendment seams to equate the limitation of “make an additional determination ---” in the now cancelled claim 24 to the limitation of “make a first determination ---” in the current claim 21, obviating altogether whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects. 
In other words, the sequence created at least two issues:
There is no an indication of whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects.
the serving frequency is not known; (“that serving frequency”) for which process messaging that comprises, [-], an indication of whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects.
 In that sense, the step of “make a first determination, for each measurement gap of one or more measurement gaps, whether to employ a measurement gap based on a previous configuration” is at minimum premature because it not known whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects, the frequency in not indicated. The Examiner submits that the base station generates the serving frequency for which for that serving frequency, an indication of whether a UE (User Equipment) is capable of non-gap measurement in connection with one or more measurement objects. Absent this step, the recited “make a first determination ----” appears to be in a vacuum.   
For these reasons the Examiner submits that as discussed above and corroborated by the table shown, current claim 21 creates step sequence that changes the scope of the claim. 

The whole appeal is hinging on claim 21 not being entered, yet Appellant did not discuss the claim 21.

 IV.	Response to Arguments 
Arguments relate to rejection of claim 1 and claim 10 under 35 U.S.C. 102(a)(2) as being anticipated by Olufunmilola et al. US 2014/0146732 A1 hereinafter Olufunmilola.

Pertaining to claims 1 and 10 (these recite analogous limitations), 
Appellant argues (see Appeal Brief filed 01/07/2022 page 5, paragraph 2) that Olufunmilola does not disclose 
generate an indication that the associated measurement gap of a first measurement scenario of the one or more measurement scenarios is unused; and 
one of: receive additional configuration signaling that indicates that the associated measurement gap is not configured for the first measurement scenario or process data mapped to the associated measurement gap configured for the first measurement scenario.
 
Appellant essentially disagrees (see Appeal Brief filed 01/07/2022 page 7, paragraph 5) with cited [0060]-[0063] by the Examiner in the Final Office Action dated 03/30/2021 at pages 5-6 on the basis that “Olufunmilola’s indication that a previous measurement scenario was not used does not teach the recited limitation of generate an indication that the associated measurement gap of a first measurement scenario of the one or more measurement scenarios is unused.”
The Examiner respectfully disagree: 
	“[0063] of Olufunmilola’s reference discloses: Subsequently, the first radio 802 communicating with the serving cell may receive a command from the E-UTRAN of the serving cell ordering the UE to stop quality measurements of a neighboring cell. In this case, the first radio 802 initiates reconfiguration of the second radio 804 back to its primary radio technology by sending another configuration command 806.” 
While Appellant construes [0063] (see Appeal Brief filed 01/07/2022 page 8, last paragraph) to mean that Olufunmilola discloses a serving cell that commands a UE to switch from a primary configuration to a secondary configuration for measurements, where the serving cell can command the UE to stop the secondary configuration associated with quality measurements and revert back to the primary configuration, the Examiner submits that the cited [0060]-[0063] flow from [0043]-[0044] stipulating that UE capability information indicative of non-gap measurement (UE does not need a measurement gap) and form [0045] and [0055] where indicators from measurement scenario are disclosed. It is within that context that [0060]-[0063] and particularly [0063] the UE is ordered to stop quality measurements of a neighboring cell, and instead initiates reconfiguration of the secondary radio by generating configuration 806.  This is understood by the Examiner to mean that measurement (including UE capability information indicative of non-gap measurement) up to that point is unemployed (unused) because, continuing with [0063], Olufunmilola teaches that: In this case, the first radio 802 initiates reconfiguration of the second radio 804 back to its primary radio technology by sending another configuration command 806.
On page 9, first paragraph, Appellant submits that “Olufunmilola does not imply that the quality measurements in [0060]-[0063] are associated with measurement gaps as recited in claim 1.”
The Examiner submits that no “quality measurements associated with measurement gaps” is recited in the claim 1, nor in any of its dependent claim.  
Still on page 9, first paragraph, Appellant submits in addition that “in fact Olufunmilola employs dual radio mode of operation to avoid communication gaps” and cite [0058] to that end. 
The Examiner submits that [0058] is not cited by the examiner. The claim is directed to gap measurement/ measurement scenarios and associated indication of whether an associated measurement gap is configured for that measurement scenario. These are addressed accordingly. Additionally [0095] (see below, not previously cited by the Examiner can help clarify that) 
[0095] In various embodiments, the second radio assists the first radio with a first-radio operation to enhance the capability of the mobile device (or UE). Measurement gaps may include scheduled gaps (gap-assisted measurements) and autonomous gaps (non-gap-assisted measurements). Scheduled gaps are configured by the network (e.g., eNB), which configures a gap pattern and provides the gap pattern to the mobile device (e.g., via RRC dedicated signaling). The mobile device may create autonomous gaps to perform measurements when the mobile device temporarily aborts communication with all serving cells. A non-gap-assisted measurement is a measurement on a cell that does not require transmission/reception gaps. A gap-assisted measurement is a measurement on a cell that does require transmission/reception gaps. Whether a measurement is non-gap assisted or gap assisted depends on the capability of the mobile device and current operating frequency of the mobile device. The mobile device determines whether a particular cell measurement needs to be performed in a transmission/reception gap, and the scheduler determines whether gaps are needed. Accordingly, for instance, because of the second radio (which can perform the measurements on behalf of the first radio); the mobile device does not need measurement gaps for gap-assisted measurements (e.g., inter-frequency, inter-RAT measurements). Accordingly, the mobile device may be configured to notify the network that the mobile device does not need measurement gaps.
The Examiner submits that [0095] is directed to gap measurements. For instance, a measurement is non-gap assisted or gap assisted depends on the capability of the mobile device and current operating frequency of the mobile device, depending on the scenario (non-gap assisted or gap assisted) measurement provides the device capability. These are gap measurement senarios.

On page 9 last paragraph, regarding 
one of: receive additional configuration signaling that indicates that the associated measurement gap is not configured for the first measurement scenario or process data mapped to the associated measurement gap configured for the first measurement scenario
While the Examiner cited both [0061] and [0063] and provided explicit meaningful explanation pertaining to [0060] directed to the above underlined limitation, Appellant however, selectively construes the teaching to [0063] and concludes that “Olufunmilola at [0063] does not indicate anything about an associated measurement gap of a first measurement scenario.” 
The Examiner submits, [0061], quality indicators from the inter-frequency or inter-RAT cell indicated in the measurement request message; by sending another/additional configuration command 806: this provide another measurement scenario, because, [0060], configuration command provides the second radio with information that allows the second radio 804 to receive and measure signals including quality indicators from the neighboring cell.

	For the above reasons, it is believed that the rejections should be sustained.

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted, 
/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        
Conferees:
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474